And my Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “368” has been used to designate both a directional arrow and part of the adjustment mechanism (see Fig 10 for example). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200.   
Additionally, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “rail engagement surfaces” must be shown or the feature(s) canceled from the claim(s). If the rail engagement surfaces are already present in the drawings they should be clearly identified with a reference numeral. Currently examiner does not see a reference numeral identifying the “rail engagement surfaces” in either the drawings or the specification. 
Examiner asks the applicant to thoroughly review the drawings for any further discrepancies. 
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification/Disclosure
There appear to be some inconsistencies throughout the specification. Applicant is asked to thoroughly the entire specification to make sure any errors and inconsistencies are corrected.    
Example of inconsistency:
[0086] first refers to “base section 352” with “side rails 354”, but later refers to “side rail 352” on multiple occasions. 

Additionally, the amendment filed May 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the inclusion of the language and requirement “at any one time” in each of the independent claims. Examiner does not see support for this limitation in the original specification for any part of the original disclosure and further points to Figure 8E as an example of a time when not a single pin is in force transferring engagement as claimed. The current claim language suggests that at any point in time, in any situation, a pin is in force transferring engagement with a leg and rail engagement surface. Examiner suggests sticking with the language of the original disclosure when correcting this amendment. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, 11, 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The added material which is not supported by the original disclosure is as follows: the inclusion of the language and requirement “at any one time” in each of the independent claims. Examiner does not see support for this limitation in the original specification for any part of the original disclosure and further points to Figure 8E as an example of a time when not a single pin is in force transferring engagement as claimed. The current claim language suggests that at any point in time, in any situation, a pin is in force transferring engagement with a leg and rail engagement surface. Examiner suggests sticking with the language of the original disclosure when correcting this amendment. 

Applicant is required to cancel the new matter in the reply to this Office Action.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 11, 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims includes the phrase “at any one time”. This language suggests that at any point in time, in any situation, a pin is in force transferring engagement with a leg and rail engagement surface. Figure 8E is an example of a time when no pins are in force transferring engagement as claimed.  It appears the applicant may mean to claim that in situations where a pin is in force transferring engagement with certain surfaces, no other pin is also in force transferring engagement. As suggested above, applicant should review language from the original disclosure in forming amendments to correct this issue. No new matter should be added. 
With respect to claims 2 and 8, it is unclear which “engagement surfaces” are being referred back to- the “rail engagement surfaces’ of claim 1, line 3, or the “leg
engagement surfaces” of claim 1, line 6? This issue was brought up in the previous Office action, however it does not appear to have been addressed in the response (either remarks or amendments).
Dependent claims not directly named are rejected for being dependent upon a
rejected claim.
Appropriate correction and clarification are required.







Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. In amending the claims to overcome previous 112 issues the applicant created additional new matter and indefinite issues that now need to be addressed. Additionally, the 112 issues with respect to claims 2 and 8 have yet to be addressed. 
As there is no prior art currently applied examiner asks applicant to please carefully review the specification, drawings and claims so that any future amendments are not held up by outstanding issues or objections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634